Citation Nr: 0420529	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for scar, residuals 
of a stab wound to the right flank.

2.  Entitlement to a compensable rating for keloids.

3.  Entitlement to a compensable rating for bilateral foot 
calluses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to June 1977.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's scar, residuals of a stab wound to the 
right flank, consists of a well-healed 4 by 2 cm. scar with 
minimal keloid formation; there is no objective evidence of 
pain, tenderness, disfigurement, or functional impairment.  

2.  The veteran's keloids consist of two small scars on the 
upper chest, without objective evidence of pain, tenderness, 
disfigurement, or functional impairment.  

3.  The veteran's bilateral foot calluses are manifested by 
mild tenderness to deep palpitation, and mild pain with 
squatting and with rising on the toes; there is no limitation 
of motion.  


CONCLUSIONS OF LAW

1.  A compensable rating for a scar, residuals of a stab 
wound to the right flank, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.118, 
Diagnostic Code 7805 (in effect prior to and from August 30, 
2002).  

2.  A compensable rating for keloids is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 
4.118, Diagnostic Code 7819 (in effect prior to and from 
August 30, 2002).  

3.  A compensable rating for bilateral foot calluses is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5299-5278 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

VA has fully complied with the mandates of the VCAA.  The RO 
provided notification of the VCAA in July 2001 (in connection 
with a separate appeal) and November 2003.  By this 
correspondence, the September 2002 Statement of the Case 
(SOC), and Supplemental SOCs issued in June 2003 and January 
2004, the veteran was advised of the controlling law and 
regulations, and informed what evidence was of record and 
what evidence was needed to establish entitlement to the 
benefit sought.  The July 2001 and November 2003 letters 
notified the veteran of the changes in duty to assist 
resulting from the VCAA, and provided specific notice 
concerning his and VA's respective responsibilities in 
development of evidence.  

Regarding timing of notice, while full VCAA notice was not 
provided prior to the initial determination, it was provided 
prior to the RO's last review.  Regarding notice content, 
correspondence accompanying the January 2004 SSOC, informed 
the veteran that, prior to returning his case to the Board 
for further appellate review, it would be held for 60 days so 
that he could submit any additional evidence in support of 
his claim.  No additional evidence has been received.  
Advising him now to submit everything he has pertinent to his 
claim would be redundant, and would serve no useful purpose.  

The record includes service medical records, reports of post-
service VA medical treatment, and reports of VA examinations.  
There is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review at this point.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  


Factual Background

Service medical records show treatment for plantar calluses 
and a possible stress fracture of the feet after a parachute 
jump injury in September 1975; between October 1976 and March 
1977, the veteran was seen for recurrent foot pain and 
underwent debridement of the calluses of both feet.  Records 
indicate the veteran was seen in July 1975 with complaints of 
bumps on the upper and middle chest area, of approximately 
three years duration.  In September 1975, he reported to the 
dispensary with a stab wound to the right side; follow-up 
report dated in November 1975 showed the wound healing well, 
without evidence of residual disability or impairment of 
function.  

VA outpatient treatment records dated from November 1977 to 
March 1979 indicate further treatment of bumps on the chest, 
which had increased in size since service.  Excision was 
recommended, although the record does not document surgical 
procedures. 

On VA examination in June 1995, the veteran reported some 
difficulty with his left foot and pain on walking.  The 
physical examination revealed his feet to be within normal 
limits, without evidence of callus formation, and with no 
limitation of motion or significant impairment of function; 
x-rays were normal.  The diagnosis was intermittent minor 
paresthesia of both feet, secondary to the use of improper 
footwear.  The examiner noted the presence of keloids over 
the veteran's chest and back.  In a September 1995 rating 
decision, the RO, in part, granted service connection, rated 
noncompensable, for bilateral foot calluses, a skin condition 
(keloids), and a scar on the right flank, residuals of a stab 
wound.  

Reports of VA outpatient podiatry consultation in June 1999 
note the veteran complaining of tender calluses on the bottom 
of both feet, along with a tingling stickpin sensation across 
the balls of both feet.  Physical examination revealed a mild 
hallus valgus deformity bilaterally; bunion joint deformity 
of the left first metacarpal phalangeal joint; hammertoes, 
bilateral fifth (more evident on the left);and varus fourth 
toes bilaterally.  There was no pain with range of motion or 
palpation, and there was no swelling, redness, or increased 
temperature.  The diagnosis was multiple hyperkeratotic 
calluses distal to metacarpal phalangeal joints, especially 
fourth and fifth bilaterally, and tinea pedis infection.  

On VA examination in March 2000, the veteran complained of 
itching of the scar on his right flank, the residual of a 
stab wound in 1975.  The physical examination revealed the 
scar to be 2 cm. by 4 cm. in size, well-healed, with no 
tenderness or adherance, without ulceration or breakdown of 
the skin, and with no underlying tissue loss, inflamation, 
edema, or keloid formation; the texture was essentially 
normal.  The examiner noted that while the scar was 
noticeable on inspection, it did not seem disfiguring, and 
there was no objective evidence of any resulting functional 
limitation.  It was noted that the veteran had keloids across 
both shoulders and posterior torso, which seemed to be 
related to healed acne vulgaris lesions as some acne lesions 
were present over the posterior torso; however, the examiner 
noted that the disease was mainly inactive.  The keloids over 
the chest were horizontal and linear, with no particular 
breakdown, exfoliation, or crusting.  They were non-tender on 
palpation.  Examination of the feet revealed some callus 
formation, mainly in the area of the fifth metatarso-
phalangeal joint area.  He walked without difficulty, could 
tiptoe, heel walk, and heel stand.  The longitudinal arches 
were considered to be within normal limits on weight bearing.  

On VA examination in March 2001, the examiner noted the scar 
on the right hip, which did not exhibit keloid development.  
The physical examination revealed multiple small keloid scars 
on the anterior chest wall in the mid-upper sternum area, as 
well as a few old, unremarkable scars on the back, right 
shoulder.  The scars on the chest, seven in all, measured 
approximately 1 to 1 1/2 cm. in length, and were elevated and 
slightly hypopigmented, with some basal erythema consistent 
with pruritis.  The examiner noted keloid formation in all 
seven, and stated they appeared rough and tender to the 
touch; there was no evidence of ulceration, breakdown, or 
obvious purulence.  

VA outpatient treatment report dated in September 2001 shows 
the veteran complained of itching keloids, without fever or 
redness, and pain in both feet from walking often.  The 
examination revealed small, raised keloids on the upper 
midline chest, with a small amount of redness from previous 
scratching; there was no evidence of infection.  The 
diagnosis was skin irritation, and dry skin of the feet.  On 
VA podiatry examination in March 2002, the diagnosis was 
pressure calluses. 

In a statement received in July 2002, the veteran noted 
having itching, swelling, and pain associated with his 
service-connected keloids and bilateral foot calluses.  He 
reported that he applied ointment to the affected areas 
daily, and was taking medication to help him sleep secondary 
to itching. 

On VA examination in February 2003, the veteran complained of 
pain and aching of the scar on his right flank, and itching 
of keloid scars on his upper chest.  The physical examination 
showed an approximately 4 by 2 cm. well-healed scar on the 
right flank, without evidence of tissue loss, instability, or 
abnormal pigmentation.  There was minimal keloid formation, 
but no pain on palpation, no disfigurement, and no limitation 
of function.  The examiner noted the presence of two keloid 
scars on the veteran's upper chest, measuring approximately 1 
by 1 cm. and 1 by 2 cm., respectively.  There was no pain or 
abnormal pigmentation.  The diagnosis was scars of the upper 
anterior chest with keloid formation, without acute 
inflammation or puss-filled cysts, non-tender to palpation 
and without functional impairment due to pain; there was no 
significant disfigurement noted.  On VA foot examination in 
February 2003, the veteran was noted to have pain with rising 
on his toes, bilaterally, and mild pain with squatting; there 
was no additional limitation noted with repetitive range of 
motion.  The examiner noted mild tenderness to deep palpation 
of the calluses on both feet; range of motion of both ankles 
was normal with 20 degrees dorsiflexion and 45 degrees of 
plantar flexion bilaterally.  The diagnosis was callus on the 
metatarsal heads at toes four and five bilaterally, mild.  


Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When an unlisted condition is encountered, 
it should be rated under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change).  The veteran has been advised 
of the rating criteria changes.


Scar, Residuals of Stab Wound to Right Flank

The veteran's right flank scar, residuals of a stab wound, 
has been rated under Diagnostic Code (Code) 7805 of the 
Rating Schedule, which provides that scars may be rated on 
the basis of any related limitation of function of the body 
part which they affect; if painful, scars may be rated under 
Code 7804.  38 C.F.R. § 4.118 (in effect prior to and from 
August 30, 2002).  The Board notes that there were no changes 
specific to the Codes applicable to this disability.

On VA examination in February 2003, the veteran complained of 
pain and aching at the scar site; the physical examination 
revealed a well-healed scar without evidence of tissue loss, 
instability, or abnormal pigmentation.  There was minimal 
keloid formation, but no pain on palpation, and no 
disfigurement or limitation of motion.  Similar findings also 
were reported in conjunction with earlier VA examinations 
conducted during the appellate period. As there is no 
limitation of motion, a compensable rating under Code 7805 is 
not warranted.  Likewise, as the residual scar was not 
objectively shown to be tender or painful, a rating under 
Code 7804 is not warranted.  

The Board also finds no evidence of any unusual or 
exceptional circumstances that would take this case outside 
the norm so as to warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321 (2003).


Keloids

The veteran's service-connected keloids have been rated under 
Code 7819 of the Rating Schedule.  38 C.F.R. § 4.118.  

The "old" criteria under Code 7819 (new growths, benign, 
skin) state that the disorder is to be rated as eczema (Code 
7806).  Under Code 7806, a zero percent rating is for 
assignment with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  A 10 
percent rating is assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
The next higher rating, 30 percent, requires constant 
exudation or itching, with extensive lesions or marked 
disfigurement.  A 50 percent rating is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.  38 C.F.R. § 4.118, Code 7806 (effective prior to 
August 30, 2002).

Under the revised Code 7819 criteria, benign skin neoplasms 
shall be rated as disfigurement of the head, face, or neck 
(Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805) or 
impairment of function.  A maximum 10 percent rating is 
warranted for scars, other than on the head, face, or neck, 
that are superficial and do not cause limited motion, with an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
Code 7802.  Scars that are superficial (not associated with 
underlying soft tissue damage) and unstable, and scars that 
are superficial and painful on examination warrant a maximum  
10 percent evaluation.  Codes 7803 and 7804.  Other scars are 
rated on limitation of function of the affected part.  Code 
7805.  

Considering the rating criteria in effect prior to August 30, 
2002, the Board notes that the disability does not involve an 
exposed surface or extensive area.  On VA examination in 
February 2003, the examiner noted there were two small keloid 
scars and there was no disfigurement.  Therefore, a 
compensable rating under the "old" Code 7819 (or Code 7806) 
criteria is not warranted.  Additionally, the superficial 
scars are not shown to be either poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration so as to warrant a 10 percent rating under the 
"old" Codes 7803 or 7804, respectively.  Furthermore, as 
the evidence does not show the service-connected keloids have 
resulted in any functional impairment, a higher evaluation is 
also not assignable under former Code 7805.

Considering the claim under the revised Code 7819 criteria 
(effective August 30, 2002), as the medical evidence does not 
show that the keloids are deep or cause limited motion and 
involve an area or areas exceeding 6 square inches (39 sq. 
cm.), a 10 percent rating under Code 7801 is not warranted.  
A compensable rating under Code 7802 is not warranted, as the 
veteran's scars do not involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  As noted above, on VA 
examination in February 2003, the examiner noted two small 
keloid scars, measuring approximately 1 by 1 cm. and 1 by 2 
cm., without pain, abnormal pigmentation, acute inflammation, 
or puss -filled cysts. Again, similar findings also were 
reported in conjunction with earlier VA examinations 
conducted during the appellate period.  As the keloid scars 
have not been described as unstable (exhibiting frequent loss 
of covering of skin over the scar), or painful on 
examination, a compensable rating under Codes 7803 and 7804, 
respectively, is not warranted.  As the medical evidence 
demonstrates there is no limitation of motion or function 
caused by the keloid scars, a compensable rating under Code 
7805 is not warranted.  While the revised criteria provide 
for compensation for disfigurement of the head, face, and 
neck (Code 7800), here there is no such involvement.

Following a full and thorough review of the evidence of 
record, the Board concludes that a compensable rating for the 
veteran's keloids (either the former or the revised rating 
criteria) is not warranted. 

The Board also finds no evidence of any unusual or 
exceptional circumstances that would take this case outside 
the norm so as to warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321.


Bilateral Foot Calluses

The veteran's bilateral foot calluses have been rated under 
Codes 5299-5278 of the Rating Schedule, as analogous to claw 
foot (pes cavus), acquired.  38 C.F.R. § 4.71a.  The criteria 
for Code 5278 provides that a noncompensable evaluation is 
warranted for a slight disability; a 10 percent rating is 
warranted when the great toe is dorsiflexed, there is some 
limitation of dorsiflexion at the ankle, and definite 
tenderness under metatarsal heads, bilaterally or 
unilaterally.  38 C.F.R. § 4.71a.

The Board finds that the criteria for a 10 percent rating 
under Codes 5299-5278 (as analogous to pes cavus) have not 
been met.  On VA examination in February 2003, there was 
minimal callus formation, measuring approximately 1 cm. in 
diameter, at the metatarsal heads of both feet at toes four 
and five, with mild tenderness to deep palpation; range of 
motion was normal.  There is no evidence of record indicating 
the great toe is dorsiflexed, or indicating limitation of 
dorsiflexion at the ankle.  Although there was pain on deep 
palpation under the metatarsal heads (where bilateral 
calluses were located), the other criteria for a 10 percent 
rating under Code 5278 were not found.  Accordingly, a 
compensable rating under Code 5278 is not warranted.  38 
C.F.R. § 4.71a.  

The Board also finds no evidence of any unusual or 
exceptional circumstances that would take this case outside 
the norm so as to warrant referral for extraschedular 
consideration.  



ORDER

A compensable rating for a scar, residuals of a stab wound to 
the right flank, is denied.

A compensable rating for keloids is denied. 

A compensable rating for bilateral foot calluses is denied. 




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



